FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                               BILL OF COSTS
                         Court of Appeals No. 12-13-00002-CV

                               Trial Court No. 87-11313

Christopher Joel Davey

Vs.

Margarett Jordan Royalties, Inc., et al
DOCUMENTS FILED                        AMOUNT       FEE PAID BY
Motion fee                                 $10.00   Barbara Gorman
Motion fee                                 $10.00   Zukowski, Bresenhan, Sinex & Petry
Motion fee                                 $10.00   Martin Walker P.C.
Motion fee                                 $10.00   Keith Dollahite
Motion fee                                 $10.00   Martin Walker
Clerk's record                          $1,721.00   Unknown
Reporter's record                         $265.00   Unknown
Reporter's record                         $101.67   Unknown
Indigent                                   $25.00   Martin Walker
Filing                                    $100.00   Martin Walker
Supreme Court chapter 51 fee               $50.00   Martin Walker
TOTAL:                                  $2,312.67

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 5th day of May 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk